Citation Nr: 1041370	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  99-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

For the period from September 27, 1990, to July 20, 1999, 
entitlement to a disability evaluation in excess of 10 percent 
for service-connected chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1979.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that continued a 10 percent evaluation for 
lumbosacral strain.  The Veteran was notified of the denial of 
increase in July 1993, and he filed a notice of disagreement with 
that decision in the same month.  A statement of the case was 
provided to the Veteran in September 1999.

In January 2001, the Board remanded the increased rating claim 
for additional development.  In a January 2002 decision, the 
Board denied entitlement to an evaluation in excess of 10 percent 
for the Veteran's lumbar spine disability.  The Veteran appealed, 
and in October 2003, the Court vacated the Board's January 2002 
decision and remanded the case for readjudication in accordance 
with the Joint Motion for Remand.

In April 2004, the Board remanded the increased rating claim for 
lumbar spine disability for further development.  In a February 
2005 rating decision, the RO increased the evaluation for lumbar 
strain to 40 percent, effective December 4, 2004.  

The Veteran subsequently filed a claim for a TDIU.  In a 
September 2006 rating decision, the RO denied the Veteran's TDIU 
claim.  The Veteran perfected an appeal of that decision, and the 
issue of entitlement to a TDIU was merged into the instant 
appeal.

In December 2007, the Board determined that for the period from 
September 27, 1990 through July 20, 1999, the criteria for an 
evaluation in excess of 10 percent for service-connected chronic 
lumbar strain had not been met; determined that for the period 
beginning on July 21, 1999, the criteria for a 40 percent 
evaluation for service- connected chronic lumbar strain had been 
met, effective July 21, 1999; and determined that the criteria 
for a TDIU were not met.

The Veteran subsequently appealed the December 2007 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2010, the Court vacated the issue of 
entitlement to an evaluation in excess of 10 percent between 
September 27, 1990, and July 20, 1999, and remanded such issue to 
the Board for further adjudication consistent with the memorandum 
decision.  The affirmed the denial of the TDIU claim, and the 
Veteran did not challenge the Board's decision regarding the 
denial of a disability evaluation in excess of 40 percent.   

The Board also notes that, in January 2008, the RO determined 
that a reduction in payment of disability compensation to the 10 
percent rate from August 1, 1999 through November 5, 2004, due to 
incarceration was warranted.  The Veteran expressed disagreement 
to such decision in July 2008, and the RO issued a statement of 
the case (SOC) in April 2010.  However, the Veteran did not file 
a timely appeal of such decision; therefore it is not on 
appellate status.  An appeal consists of a timely filed notice of 
disagreement in writing and, after an SOC has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200.


FINDINGS OF FACT

1.  For the period prior to June 21, 1993, the Veteran's 
lumbosacral strain was manifested by no more than slight 
limitation of motion.  There was no evidence of muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.

2.  For the period from June 21, 1993, through July 20, 1999, the 
Veteran's service-connected lumbosacral strain was manifested by 
no more than moderate limitation of motion.

3.  The Veteran has not submitted evidence tending to show that 
his service-connected lumbar spine disability requires frequent 
hospitalization, is unusual, or causes marked interference with 
employment.


CONCLUSIONS OF LAW

1.  For the period prior to June 21, 1993, the criteria for an 
evaluation in excess of 10 percent for service-connected chronic 
lumbar strain are not met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59 4.71a, Diagnostic Code 5292 
(2002).

2.  For the period from June 21, 1993, through July 20, 1999, the 
criteria for a 20 percent evaluation, but no higher, for service-
connected chronic lumbar strain are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 4.59 4.71a, 
Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

A recent decision by the United States Court of Appeals for the 
Federal Circuit has addressed the amount of notice required for 
increased rating claims, essentially stating that general notice 
is adequate and notice need not be tailored to each specific 
Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd sub nom.  Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-
7115 (Fed. Cir. Sept. 4, 2009). 

In this case, the Board notes that the VCAA was not mandated at 
the time of the initial AOJ decision in this case.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ decision 
with respect to the increased rating claim, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120. 

In September 2004, the RO issued to the Veteran a VCAA letter 
pertinent to his increased rating claim; that letter was returned 
undeliverable.  The RO then sent a copy of the September 2004 
VCAA letter to the Veteran's attorney, and that letter was also 
returned to the sender.  Since the letter to the Veteran was 
returned undeliverable, VA had no other choice than to rely on 
the address of the Veteran's representative.  Notice consists of 
written notice sent to a claimant or payee at his or her latest 
address of record.  See 38 C.F.R. § 3.1(q) (2010).  In the normal 
course of events it is the burden of the veteran to keep VA 
apprised of his whereabouts, and failing to do so places no 
burden on VA to locate the veteran.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("duty to assist is not always a one-way street.").

In any event, following the issuance of the September 2004 
letter, not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
increased rating claim and given ample time to respond, but the 
AOJ also readjudicated the claim by way of a February 2005 rating 
decision, an August 2006 supplemental statement of the case 
(SSOC), February 2007 SSOC, and a June 2007 SSOC. For these 
reasons, it is not prejudicial to the Veteran for the Board to 
proceed to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records, and evidence 
from the Social Security Administration (SSA). The Veteran was 
also afforded VA medical examinations in conjunction with his 
claim. Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

Service treatment records reveal that the Veteran was seen with 
complaints of back pain in May 1977 after slipping in the snow.  
Examination revealed tenderness in the low thoracic region, and 
the impression was myositis.  In January 1979, the Veteran was 
seen for low back pain, and the impression was myofasciitis.  In 
July 1979, he was seen for back pain following trauma three days 
before while playing basketball.  Upon separation examination in 
October 1979, the Veteran complained of back pain.

In September 1990, the Veteran wrote a letter to VA, asking for 
medical treatment for a back disability.  In December 1990, the 
RO received the Veteran's formal application seeking entitlement 
to service connection for a back disability, in pertinent part.  

Upon VA orthopedic examination conducted in February 1991, there 
was moderate tightness of the low back muscles, very slight 
asymmetry of the flank creases and normal lordosis.  Forward 
flexion was to 80 degrees.  The Veteran extended to 5 degrees, 
rotated to 15 degrees on the left, and to 20 degrees on the 
right.  He could bend 20 degrees to the left and 25 degrees to 
the right.  There was tenderness at the lumbosacral junction 
without radiating pain on pressure.  The examiner's impression 
was low back strain.  X-rays of the lumbosacral spine were 
normal.

Based upon the foregoing evidence, service connection for chronic 
recurrent lumbar strain was granted in a May 1991 rating 
decision, and a 10 percent disability evaluation was assigned, 
effective September 27, 1990.  

In June 1993, the Veteran filed the current claim for an 
increased evaluation for his service-connected low back 
disability.

On VA examination in June 1993, the Veteran complained of 
recurring episodes of back pain exacerbated by activities such as 
bending, lifting, twisting or stooping. He also complained of 
increased pain on prolonged sitting.  He was able to stand and 
walk without particular problems.  On examination, the Veteran 
moved about somewhat slowly, but there was no definite limp.  He 
was able to stand erect.  There was no evidence of spasm.  There 
was generalized tenderness to palpation over the lower lumbar 
region.  Flexion of the lumbar spine was to 50 degrees, and 
extension was to 10 degrees.  Supine straight leg raising test 
did not produce radicular pain. The Veteran performed a fair heel 
and toe walk.  He could squat approximately one third of the way 
down and arise again with the complaints of back pain. Reflexes 
and sensation were intact in the lower extremities.  The 
examiner's impression was lumbar strain.  X-rays of the 
lumbosacral spine were unremarkable.

III.  Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to 
which evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2 (2010), the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 7 
Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service- connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

During the pendency of the Veteran's claim of entitlement to an 
increased rating for his lumbar spine disability, the provisions 
of VA's Schedule for Rating Disabilities pertaining to 
intervertebral disc syndrome were revised, effective September 
23, 2002, and other amendments of the Schedule, addressing 
disabilities of the spine, were made effective September 26, 
2003.  

Nevertheless, the current appeal is specifically limited to the 
issue of entitlement to an increased evaluation for service-
connected lumbosacral strain, for the period from September 27, 
1990, through July 20, 1999.  See February 2010 memorandum 
decision.  Because an award of an increased rating based on a 
change in law can be no earlier than the effective date of the 
change, the revised criteria for rating disabilities of the spine 
are not applicable here.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 
33422 (2000).

Under the former Diagnostic Code 5292, a 40 percent evaluation 
was provided for severe limitation of motion of the lumbar spine, 
a 20 percent evaluation for moderate limitation of motion of the 
lumbar spine, and a 10 percent evaluation for slight limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

The words "slight," "moderate," and "severe" are not defined in 
the Rating Schedule, but the Rating Schedule does offer some 
guidance by listing normal ranges of motion of the thoracolumbar 
spine for VA purposes to be 90 degrees of flexion, 30 degrees of 
extension, 30 degrees of lateral flexion, and 30 degrees of 
rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V, 68 Fed. Reg. 51,458 (Aug. 27, 2003).

The former Diagnostic Code 5295 provided for a 40 percent 
evaluation for lumbosacral strain manifested by severe 
symptomatology that includes listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
motion on forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility on 
forced motion; and a 20 percent evaluation for lumbosacral strain 
manifested by muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2010).

IV. Analysis

On review, the Board finds that, for the period from September 
27, 1990 through June 20, 1993, an evaluation in excess of 10 
percent is not warranted for the Veteran's service-connected 
lumbar spine disability.  In this regard, a higher evaluation is 
not warranted under Diagnostic Code 5292 as the applicable 
evidence does not more nearly approximate moderate limitation of 
lumbar spine motion.  On February 1991 VA examination, the 
Veteran exhibited forward flexion to 80 degrees, with 90 degrees 
being normal.  Based on this finding, the Board finds that 
forward flexion of the Veteran's lumbar spine was no more than 
slight for the period from September 27, 1990 through June 20, 
1993.  See Diagnostic Code 5292. 

Moreover, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5295 for the period from September 27, 
1990, through June 20, 1993.  In this regard, the applicable 
evidence does not show that the Veteran's lumbosacral strain was 
manifested by muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilateral, in the standing position.  No 
gait deviations and no abnormal posture were noted on the 
February 1991 VA orthopedic examination.  Accordingly, the Board 
finds that an evaluation in excess of 10 percent under Diagnostic 
Code 5295 is not warranted for the applicable time period.

Notwithstanding, the Board observes that, on June 21, 1993 VA 
examination, the Veteran exhibited flexion of the lumbar spine to 
50 degrees, which in the Board's opinion, more nearly 
approximates moderate limitation of motion.  Consequently, the 
criteria for a 20 percent evaluation under Diagnostic Code 5292, 
effective June 21, 1993, have been met.  The Board further finds 
that a 20 percent evaluation, effective June 21, 1993, adequately 
compensates the Veteran for any pain and functional loss.  Even 
considering the complaints of pain, it does not rise to the level 
that would enable a finding that the current overall disability 
picture more nearly approximates the next-higher evaluation.

For the period from June 21, 1993 to July 20, 1999, an evaluation 
in excess of 20 percent is not warranted for the lumbar spine 
disability, as there is no evidence of severe limitation of 
motion.  As noted, on June 21, 1993 VA examination, forward 
flexion was to 50 degrees, which the Board has approximated as 
moderate limitation of motion in this case.  There is also no 
evidence showing that the Veteran's lumbar spine disability was 
manifested by severe symptomatology that includes listing of the 
whole spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.  See Diagnostic Code 
5295.  On June 21, 1993, VA examination, there was no evidence of 
severe symptomatology.  No gait deviations or abnormal posture 
were noted.  The examiner indicated that the Veteran was able to 
stand erect.  Moreover, while there was evidence of generalized 
tenderness to palpation over the lower lumbar region, there was 
no evidence of muscle spasm.  The Veteran was noted to walk 
slowly, but he was not shown to have a limp.  

The Board points out that prior to July 21, 1999, there was no 
objective evidence of degenerative disc disease of the lumbar 
spine.  As such, Diagnostic Code 5293 which provides the rating 
criteria for disc disease is not for application.  38 C.F.R. 
§ 4.71a (2002).  

In sum, for the period prior to June 21, 1993, a 10 percent 
evaluation appropriately reflects the Veteran's lumbar spine 
disability, and from June 21, 1993, through July 20, 1999, the 
Board concludes that a 20 percent evaluation, pursuant to 
Diagnostic Code 5292, is warranted.  

The file reflects that the Veteran was incarcerated until about 
December 1993, and then again from 1997 to November 2004.  Any 
person who is incarcerated in a federal, state, or local penal 
institution in excess of 60 days for conviction of a felony shall 
not be paid compensation in excess of the amount specified in 38 
C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  38 
C.F.R. § 3.665(a). The matter of the amount of compensation to be 
paid is not a matter currently on appeal and should be addressed 
by the RO.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field station 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards. The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Here, the evidence does not suggest that this case presents an 
exceptional or unusual disability picture such that the Veteran 
is unable to secure and follow substantially gainful employment 
due to service-connected lumbar spine disability or otherwise 
render a schedular rating impractical.  He has not required 
frequent periods of hospitalization for his spine disability 
during the appeal period.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to June 21, 1993, entitlement to an 
evaluation in excess of 10 percent for service-connected chronic 
lumbar strain is denied.

For the period from June 21, 1993, through July 20, 1999, 
entitlement to a 20 percent evaluation, but no higher, for 
service-connected chronic lumbar strain is awarded, subject to 
the regulations governing the award of monetary benefits .



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


